Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/11/2022 has been entered.

Response to Arguments
Applicant’s arguments, filed 02/11/2022, with respect to claims presented have been fully considered and are persuasive. The rejection of the claims has been withdrawn. Basis for the withdrawal is that prior arts of record fail to teach the argued limitation.

Restriction Withdrawal
Claims 1-3, 5, 9--13 and 21-25 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 4 and 6-8 are directed to claims dependent on unelected species, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 05/29/2015 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-16 and 21-25 are allowed.

The following is an examiner’s statement of reasons for allowance:
Claims 1-12 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a semiconductor device comprising: 
wherein the S/D contact contacts the top surface of the S/D epitaxial feature the S/D contact contacts a termination end of the top layer of the plurality of semiconductor layers of the first nanostructure, and the S/D contact contacts a termination end of the top layer of the plurality of semiconductor layers of the second nanostructure; and
wherein the S/D epitaxial feature contacts a termination end of a bottom layer of the plurality of semiconductor layers of the first nanostructure and the S/D epitaxial feature contacts a bottom layer of the plurality of semiconductor layers of the second nanostructure, in combination with the rest of claim limitations as claimed and defined by the Applicant.

Claims 13-15 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a semiconductor device comprising: 
a metal S/D contact disposed between the first gate structure and the second gate structure, wherein the metal S/D contact contacts and extends below the top layer of the first semiconductor layers of the first channel structure and the top layer of the second 

Claims 21-25 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a semiconductor device comprising: 
a first metal source/drain contact and a second metal source/drain contact disposed over the substrate, wherein the first metal source/drain contact contacts the first sidewall of the semiconductor layer and the second metal source/drain contact contacts the second sidewall of the semiconductor layer, wherein the metal gate stack is disposed between the first metal source/drain contact and the second metal source/drain contact, in combination with the rest of claim limitations as claimed and defined by the Applicant.

Conclusion
6. 			Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 			Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MUSE whose telephone number is (571)272-1470.  The examiner can normally be reached on Monday - Friday 8:00 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 

				/ISMAIL A MUSE/                                               Primary Examiner, Art Unit 2819